 

Exhibit 10.25

 

SECOND AMENDMENT TO

THE PLUS THERAPEUTICS, INC.

2015 NEW EMPLOYEE INCENTIVE PLAN

 

February 6, 2020

 

This Second Amendment amends the 2015 New Employee Incentive Plan (as amended,
the “Plan”) of Plus Therapeutics, Inc., a Delaware corporation (the
“Company”).  Unless otherwise specifically defined herein, each capitalized term
used herein shall have the meaning afforded such term under the Plan.

 

WHEREAS, by unanimous written consent of the Board of Directors of the Company
(the “Board”), effective February 6, 2020, the Board determined it to be in the
best interests of the Company to amend the Plan to increase the number of shares
of Stock authorized for issuance thereunder by 250,000 shares of Stock:

NOW, THEREFORE, be it resolved that the Plan is hereby amended as follows:

1.

Share Limit.  Section 4.1 of the Plan shall be amended by replacing it with the
following:

“Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan pursuant to Awards shall be equal to 250,030 shares and
shall consist of authorized but unissued or reacquired shares of Stock or any
combination thereof.”

 

 

Plus therapeutics, inc.

 

By:

/s/ Marc H. Hedrick

 

Name:

Marc H. Hedrick, M.D.

 

Title:

President and Chief Executive Officer

 

 